VINCENT C. GIBLIN, Circuit Judge.
The plaintiff-appellee alleged in its complaint that it had advanced cash and supplied merchandise to the defendant-appellant and that the amount of the cash and the value of the merchandise totaled $4,225.85, of which $2,688.72 had been paid. The action was for the recovery of the balance of $1,537.13.
The defendant-appellant, in his amended answer, denied the allegations of the complaint and averred that he owed the plaintiffappellee nothing.
On the plaintiff-appellee’s motion for a “judgment on the pleadings,” under rule 1.11 (c) of the Florida rules of civil procedure, the court below looked beyond the pleadings and improperly considered the unverified statement in the plaintiff-appellee’s motion to strike the amended answer that in another cause (in this court) the defendant-appellant had admitted under oath his indebtedness to the plaintiff-appellee. Basing its action on such extrinsic matter, the court below struck the amended answer as “sham” and entered summary judgment for the plaintiff-appellee.
*171The court below clearly had no warrant for taking judicial notice of the proceedings in another court, especially when there was nothing to bring such proceedings to the court’s attention other than the mentioned unverified statement in the plaintiffappellee’s motion.
The procedure cannot be sanctioned.
The judgment appealed from (entered in minute book 78, at page 26, of the records of the court below) is reversed and the cause is remanded for further appropriate proceedings consistent with this opinion and judgment.